Terminal Disclaimer
The terminal disclaimers filed on 4/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents No. 10,715,137 and 11,038,504 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claims 1 and 10 are allowed because the prior art of record fails to disclose or suggest an integrated circuit, or a method thereof, comprising a driving circuit having a first stage, a second stage, and an overdrive voltage, wherein the first stage and the second stage have a share voltage input; a charge pump circuit, a dynamic voltage, and a bootstrap circuit with the connections and operations as recited in the claims.
Claims 2-9 and 11-12 are allowed because they depend on claims 1 and 10, respectively.
Claim 13 is allowed because the prior art of record fails to disclose or suggest a system comprising a high-side driver having a plurality of staged high electron mobility transistors (HEMTs), and an overdrive voltage; a charge pump circuit, a first portion of the plurality of staged HEMTs and a second portion of the plurality of staged HEMTs, wherein the first portion comprising a depletion-mode HEMT (D-HEMT), a dynamic charge-pump voltage, wherein the first portion and the second portion have a shared voltage input; and a power transistor with the connections and operations as recited in the claim.
Claims 14-20 are allowed because they depend on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842